Title: From John Adams to C. W. F. Dumas, 18 October 1781
From: Adams, John
To: Dumas, Charles William Frederic



Amsterdam Octr. 18. 1781
Dr Sir

It is a long time Since I had the Pleasure of writing to you. I have been, to the very gate of the other Mansion. My Feet had well nigh Stumbled on the dark mountains: but by the Skill of Dr Osterdike and the Barks wondrous Virtue, I am returned here to take two or three more Lessons of Politicks.
If your affairs will admit of your Spending Some time at Amsterdam, I should be obliged to you, if you would take an appartment in my House. The Sooner the better. I desired Mr Thaxter to write you an Invitation in my name, when I was too weak to write. He wrote but has no answer. How go the Politicks of the Hague? Will they ever answer my Memorial?

I am, &c

